Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-26 and 28-37 are currently pending. Claims 1, 2, 9, 21 and 28 have been amended by Applicants’ amendment filed 10-27-2020. Claim 27 has been canceled by Applicants’ amendment filed 10-27-2020. No claims have been added by Applicants’ amendment filed 10-27-2020. 

Applicant's election with traverse of Group I, claims 1-19, 21 and 23-29, directed to a method for preparing concatenated nucleic acid molecules; and 
Species (A): wherein the first and second nucleic acid sequences comprise double stranded nucleic acids with first and second ends, and wherein each of said first and second adaptors comprises: (i) a double stranded region; (ii) a single stranded nucleic acid sequence (claim 2);
Species (B): wherein the species of 5’ single stranded sequence comprises a flow cell binding sequence at its 5’ end (claim 5);
Species (C): wherein the species election of 5’ addition is rendered moot (claims 7 and 8);
Species (D): wherein the species of incorporating step comprises ligation of said first adaptor to said at least one first nucleic acid sequence and ligation of said second adaptor (instant claim 10);
Species (E): wherein the species of ligation mixture wherein the first adaptors are ligated to the first nucleic acid sequences in a separate reaction mixture comprises ligation of the second adaptors to the second nucleic acid sequences (instant claim 11);
Species (F): wherein the species of first and/or second adaptors comprise wherein the first nucleic acid molecule comprises a plurality of different first nucleic acid sequences and said at least one 
Species (G): wherein an adaptor comprises one or more sample index sequence (instant claim 32), in the reply filed on June 23, 2020 was previously acknowledged.  

Claims 20, 22 and 30-37 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2020.

Claims 4, 6-8, 12-17 and 23-26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

Please Note: in the amended claims filed October 27, 2020, instant claims 28 and 29 depend from canceled claim 27 and, therefore, claims 28 and 29 will not be examined on the merits.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-3, 5, 9-11, 18, 19 and 21 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed May 31, 2018, claims the benefit of US Provisional Patent Application No. 62/561,065, filed September 20, 2017; and US Provisional Patent Application No. 62/513,878, filed June 1, 2017.



Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 27, 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
(1)	Claims 1-3, 5, 10, 18, 19, 27 and 28 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Mckeown et al. (US Patent Application Publication No. 20120058468, published March 8, 2012).
Mckeown et al. do not specifically exemplify extending the hybridized first 3’ adaptor nucleic acid sequence, and extending the hybridized second 3’ adaptor nucleic acid sequence.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot. 



(2)	The rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Richards et al. (US Patent Application Publication No. 2014024536, published January 23, 2014) as evidenced by Biomek (Beckman Coulter, 2012, 1-24).
Richards et al. do not specifically exemplify hybridizing a first 3’ adaptor sequence and a second 3’ adaptor sequence to each other.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot. 



Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “3’ adaptor nucleic acid sequence” 
to refer to an adaptor comprising an extendable 3’ end, such that the “3’ adaptor nucleic acid sequence” can have any structure, and can include any additional sequences such as test nucleic acids sequences, complementary sequences, additional adaptor sequences, end sequence modifications, etc.
The Examiner has interpreted the term “hybridizing the first 3’ adaptor nucleic acid sequence and the second 3’ adaptor nucleic acid sequence to each other” in claim 1 to refer to hybridizing any portion of a first 3’ adaptor nucleic acid sequence to any portion of a second 3’ adaptor nucleic acid sequence (e.g., the first adaptor sequence hybridized to a test sequence that is hybridized to the second adaptor sequence, a portion of the first adaptor sequence hybridized to a portion of the second adaptor sequence (e.g., complementary sequences), a portion of the first test sequence bound to the first 3’ adaptor sequence that is hybridized to a portion of the second test sequence bound to the second 3’ adaptor sequence, a portion of the first adaptor sequence is hybridized to a sequence that is hybridized to the second adaptor sequence, etc.).
The Examiner has interpreted the term “test nucleic acid” in claim 1 to refer to any nucleic acid having any sequence and/or any length.
The Examiner has interpreted the term “the complement of the first test nucleic acid sequence” and “the complement of the second test nucleic acid sequence” to refer to the first test nucleic acid sequence and the second test nucleic acid sequence; and/or to any sequence that is hybridized or annealed to any portion of the first test nucleic acid sequence and/or to any portion of the second test nucleic acid sequence test nucleic acid sequences such as, for example, primers, overhangs, adaptors, probes, extension sequences, etc.
	The Examiner has interpreted the term “thereby producing extension products” as a clause that is not given patentable weight because it simply expresses the intended result of a process step positively recited.
The Examiner has interpreted the term “barcode sequence” to refer to any nucleic acid sequence of any length or structure that can assist in the identification of a sequence, source and/or sample.
	
Double Patenting
	The provisional rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-40 of copending US Patent Application No. 15/873,687, and
	(b)	Claims 1-40 of copending US Patent Application No. 16/928,404.
The claims remain provisionally rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards 
as the invention. 
	Claim 1 is indefinite for the recitation of the term “the hybridized first 3’ adaptor nucleic acid sequence” in lines 12-13. There is insufficient antecedent basis for the term “the hybridized first 3’ adaptor nucleic acid sequence” in the claim.
Claim 1 is indefinite for the recitation of the term “the hybridized second 3’ adaptor nucleic acid sequence” in line 13. There is insufficient antecedent basis for the term “the hybridized second 3’ adaptor nucleic acid sequence” in the claim.
Claim 1 is indefinite for the recitation of the term “the complement of the second test nucleic acid sequence” in lines 15-16. There is insufficient antecedent basis for the term “the complement of the second test nucleic acid sequence” in the claim. Moreover, it is unclear as to how “the complement of the second test nucleic acid sequence” is associated with the hybridized first adaptor sequence and the second adaptor sequence because there are no complements of test sequences recited in any of the steps, such that it is unclear as to where “the complement” came from since the adaptors appear to comprise the only complementary sequences of undetermined overlap; and/or where “the complement” is located or positioned, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the complement of the first test nucleic acid sequence” in line 17. There is insufficient antecedent basis for the term “the complement of the first test 
	Claim 5 is indefinite for the recitation of the term “the 5’ single stranded sequence of the first adaptor” and the term “the 5’ single stranded sequence of the second adaptor” in lines 1-2. There is insufficient antecedent basis for the term “the 5’ single stranded sequence of the first adaptor” and the term “the 5’ single stranded sequence of the second adaptor” in the claim.
	Claims 2, 3, 9-11, 18, 19 and 21 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is maintained under 35 U.S.C. 103 as being unpatentable over Cunnac et al. (US Patent Application Publication No. 20130298265, published November 7, 2013; of record) in view of Osborne et al. (US Patent Application Publication No. 20180237837, published August 23, 2018; effective filing date September 2, 2015; of record).
Regarding claims 1-3, 5, 9, 10, 18, 19 and 21, Cunnac et al. teach that the invention relates to a method of assembling synthetic genetic constructs comprising a plurality of genetic units, such as providing a plurality of separate genetic units (interpreted as a first nucleic acid, second nucleic acid, and encompassing greater than two concatenated nucleic acid sequences, claims 1a and 3), each having a 5’ and 3’ ends, and appending universal adapter oligonucleotides to the 5’ and 3’ ends of each separate genetic unit to form separate extended genetic units each having 5’ and 3’ ends (interpreted as a first adapter comprising a first test sequence, and a second adapter comprising a second test sequence, claim 1a), wherein the method further involves attaching a set of flexible adapter oligonucleotides to the 5’ and 3’ ends of separate extended genetic units to form separate dual extended genetic units via homologous recombination between the flexible adapter oligonucleotides and the dual extended genetic units for form the synthetic genetic constructs dual adapters enabling each unique DNA fragment in a set of interest (interpreted as a first test sequence, and a second test sequence) to be flanked by a pair of hybrid universal flexible adapters (interpreted as a first adapter sequence, and a second adapter sequence), wherein universal adapters are first attached to genetic units, such that all units in the set are flanked on one end by UA1 and the other by UA2, such that the flexible adapters carry sequences complementary to a portion of the universal adapter sequences, and they also carry unique sequences (also interpreted as test sequences) designed to support recombination among themselves and/or with vectors carrying recombination sites (interpreted as a first and second adapter sequence comprising a first and second test sequence; hybridizing to each other; and comprising a complement of the test sequence, claim 1a and 1b) (paragraph [0012], lines 7-17). Cunnac et al. teach that the dual adapter recombination method is used to support concatenation of T3E gene from Pseudomonas syringe via recombination in yeast (corresponding to hybridizing and extending to produce extension products comprising concatenated nucleic acid molecules, claim 1a and 12b) (paragraph [0013], lines1-3). Cunnac et al. teach in Figure 6A, the structure of a typical T3E genetic unit (GU) for PRIVAS, wherein primary PCR reaction with gene-specific oligonucleotide primers harboring 20-bp 3’ extensions amplify GUs flanked on each side by universal adapter (UA) regions 1 and 2 (interpreted as each nucleic acid sequence comprising a double stranded region, a single stranded nucleic acid comprising an extendable 3’ end, and single stranded nucleic acid comprising a 5’ end; capable of hybridizing to one another; comprising a barcode sequence; comprising primers; and competent to hybridize to a flow cell, claims 2, 19, 21 and 28) (paragraph [0019], lines 5-9; and Figure 6A). Cunnac et al. teach that the genetic units can be double-stranded or single- stranded (interpreted as single stranded, and double stranded, claim 2) (paragraph [0027], lines 9-11). Cunnac et al. teach that a universal adapter oligonucleotide set of the invention comprises a first universal adapter oligonucleotide that is appended to one end of a genetic unit (i.e., either the 5’ or the 3’ end), and a second universal adapter oligonucleotide, having a different nucleotide sequence than the first universal adapter oligonucleotide, is attached to the opposite end of the same genetic unit (interpreted as a plurality of different first nucleic acid sequence and a plurality of different second nucleic acid sequences, claim 18) (paragraph [0028], lines 6-13). Cunnac et al. teach that universal adapter oligonucleotides can be appended to the 5’ and 3’ ends of each separate genetic unit using PCR (interpreted as hybridizing, and extending), such that a plurality of universal adapter oligonucleotide primer sets are provided where each primer set comprises a first oligonucleotide primer comprising a genetic unit specific portion, and a second oligonucleotide primer comprising a genetic unit specific portion, and a 5’ universal adapter specific portion (interpreted as extending; primers; and comprising a barcode sequence, claim 1 and 21) (paragraph [0029]], lines 1-14). Cunnac et al. teach that the universal adapter oligonucleotides are appended to the separate genetic units to form extended genetic units using an exonuclease digestion followed by ligation; and tht the universal adaptors comprise a genetic unit-specific region and a universal adapter-specific portion, and are provided as double-stranded adapter units, wherein exonuclease digestion chews back a sufficient number of nucleotides on each end of the double-stranded genetic unit and universal adapter to allow for specific annealing of the exposed single-stranded regions of homology between the genetic units and universal adapter oligonucleotides (corresponding to extending; adapters as double-stranded and comprising a single-stranded sequence; comprises a flow cell binding sequence; first and second nucleic acid sequences; and greater than two sequences, claims 2, 3, 5 and 10) (paragraph [0030]). Cunnac et al. teach that following growth profiling as illustrated in Figure 8A for each of the four batches, approximately 10 strains were selected for PCR amplification, wherein Table 8B summarizes the set of selected strains whose clusters could be successfully PCR-amplified (interpreted as sequences amplified prior to (a) or (b); and inherently comprises a primer and barcode sequence, claims 9 and 21) (paragraph [0021], lines 10-17; Figure 8; and Table 8B). Cunnac et al. teach that DNA sequencing was used to identify the introduced T3E genes in 56 strains chosen to represent the extremes of the phenotypic continuum in the 4 batches and the two classes of GU set size (interpreted as rendered competent for sequencing, claim 27) (paragraph [0139], lines 34-38). 
Cunnac et al. do not teach that first adaptors and second adapters are ligated in separate reaction mixtures (instant claim 11).
claim 11, Osborne et al. teach concatenating a plurality of fragments of genomic DNA to produce concatenated DNA; sequencing the concatenated DNA to produce a plurality of sequence reads, wherein at least some of the sequence reads comprise: (i) at least the sequence of the 3’ and/or 5’ ends of a fragment that corresponds to the locus of interest and sequence of one or both of the fragments that flank the fragment in the concatenated DNA; and (ii) grouping the sequence reads that corresponds to the locus of interest using, for each of the grouped sequence reads; the 3’ and/or 5’ end sequences, and/or the flanking sequence, wherein the method is used to ascertain if a sequence variation is genuine (paragraphs [0003]; and [0004], lines 1-3). Osborn et al. teach that fragments can be concatenated by ligation such as by ligating fragments directly to one another, or by ligating the fragments to an adaptor and concatenating the adapter-ligated fragments by overlap extension (interpreted as incorporating a first and second adapter into at least one first and second nucleic acid sequences; hybridizing and extending; and complementary test nucleic acid sequences) (paragraph [0076], lines 8-14). Osborne et al. teach that the formation of a duplex is accomplished by annealing two complementary nucleic acid strand regions in a hybridization reaction, such that the hybridization reaction can be made to be highly specific by adjustment of the hybridization conditions under which the hybridization reaction takes place (interpreted as a separate reaction mixture, claim 11) (paragraph [0024], lines 7-14). Osborne et al. teach that the concatenated DNA can be fragmented to a desired length, ligating the fragmentation products to adaptors (where these steps can be done separately or by tagmentation) (interpreted as a separate reaction mixture, claim 11), and sequencing the ligation the ligation products directly (paragraph [0078], lines 5-10). Osborne et al. teach that the nucleic acids sequence in the sequencing step can be enriched by target enrichment, many methods for which are known, wherein enrichment can be done by hybridization to a probe such as by SURESELECT, which can involve hybridizing the amplification products to an oligonucleotide probe that contains an affinity tag, such that the resultant duplexes can be separated from other moleucules’ products by binding the oligonucleotide to a solid support (paragraph [0087]). Osborne et al. teach that physical separation methods include clonal amplification in a microdroplet or a on a solid surface such as an Illumina flow cell (interpreted as a including a flow cell binding sequence; and immobilizing products on the surface of a flow cell, claims 5 and 29) (paragraph [0118], lines 1-3). Osborne et al. teach analyze any type of sample including heritable mutations, pregnant females, and samples that contain a mixture of DNA from different sources (interpreted as a source-specific barcode) (paragraph [0105]). Osborne et al. teach primes used for amplification can be compatible with use in any next generation sequencing platform in which primer extension is used such as Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), the SOLiD platform, and the Ion Torrent platform (paragraph [0080], lines 1-6).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of target enrichment as exemplified by Osborne et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method dual-adaptor recombination as disclosed by Cunnac et al. to include target enrichment and next generation sequencing primers as taught by Osborne et al. with a reasonable expectation of success in efficiently concatenating  multiple DNA fragments and/or in forming synthetic genetic constructs including constructs formed using vectors, cells, and organisms containing such synthetic constructs.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed October 27, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the method of Cunnac is a very different method than (b) Osborne does not teach a method as claimed in which 3’ sequences of adaptors are hybridized and extended to produce extension products that include the one nucleic acid sequence and the complement of another nucleic acid sequence, separated by a 3’ adaptor sequence (Applicant Remarks, pg. 16, first full paragraph).
Regarding (a) and (b), please note that instant claim 1 is broadly recited, such that no particular adaptor structures, nucleic acid molecules, 3’ adaptor nucleic acid sequences, structure of the hybridized adaptors and/or how they are extended is recited in instant claim 1. Please see the Examiner interpretation of the claim language. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, it is noted that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or “adapted for” clauses, “wherein” clauses, and “whereby” clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a does not recite any specific structure for the 3’ adaptor nucleic acid sequences, or the test sequences. There is no specific recitation of how the 3’ adaptor nucleic acid sequences are hybridized to each other. Moreover, no steps are recited in instant claim 1 that include a complement of the first test nucleic acid sequence, or a complement of the second test nucleic acid sequence. Cunnac et al. teach dual adapters enabling each unique DNA fragment in a set of interest (interpreted as a first test sequence, and a second test sequence) to be flanked by a pair of hybrid universal flexible adapters (interpreted as a first 3’ adapter sequence, and a second 3’ adapter sequence), wherein universal adapters are first attached to genetic units (interpreted as test sequences), such that all units in the set are flanked on one end by UA1 and the other by UA2, such that the flexible adapters carry sequences complementary to a portion of the universal adapter sequences, and they also carry unique sequences (also interpreted as test sequences); and carrying out amplification by PCR with gene-specific oligonucleotide primers harboring 20-bp 3’ extensions (interpreted as extending; and a complement of a test sequence); while Osborne et al. teach that the term “ligating” refers to the enzymatically catalyzed joining of the terminal nucleotide at the 5’ end of a first DNA molecule to the terminal nucleotide at the 3’ end of the second DNA molecule such that the first DNA molecule and the second DNA molecule become covalently linked to one another through a junction adapter, wherein a concatenated DNA molecule contains a first fragment, an adaptor, a second fragment, an adaptor, a third fragment, an adaptor, and so on; and that the term “overlap extension” refers to a way for concatenating DNA fragments together by primer extension, wherein overlap extension can comprise ligating adaptors onto the ends of the fragments (interpreted as incorporating a first adaptor into a first molecule, and incorporating a second adaptor into a second molecule), and then making a concatemers of the adaptor ligated fragments using primers that have 5’ tails that hybridize to one another, or by designing the adaptors so that they hybridize to one another (interpreted as hybridizing to one another), and then extending the adaptors using another fragment as a template (interpreted as extending) (corresponding to a first 3’ adaptor sequence comprising a test sequence; a second 3’ adaptor sequence comprising a test sequence; hybridized to each other; extending; concatenating; and primers inherently comprising a barcode sequence). Thus, the combined references teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1-3, 5, 9, 10, 18, 19 and 21 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Cunnac et al. (US Patent Application Publication No. 20130298265, published November 7, 2013; of record). This is a new rejection necessitated by amendment of the claims in the response filed 10-27-2020.
Regarding claims 1-3, 5, 9, 10, 18, 19 and 21, Cunnac et al. teach that the invention relates to a method of assembling synthetic genetic constructs comprising a plurality of genetic units, such as providing a plurality of separate genetic units (interpreted as a first nucleic acid, second nucleic acid, and encompassing greater than two concatenated nucleic acid sequences, claims 1a and 3), each having a 5’ and 3’ ends, and appending universal adapter oligonucleotides to the 5’ and 3’ ends of each separate genetic unit to form separate extended genetic units each having 5’ and 3’ ends (interpreted as a first adapter comprising a first test sequence, and a second adapter comprising a second test sequence, claim 1a), wherein the method further involves attaching a set of flexible adapter oligonucleotides to the 5’ and 3’ ends of separate extended genetic units to form separate dual extended genetic units via homologous recombination between the flexible adapter oligonucleotides and the dual extended genetic units for form the synthetic genetic constructs (interpreted as incorporating a first adapter into a first nucleic acid molecule that comprises a first nucleic acid sequence; incorporating a second adaptor into a second nucleic acid molecule that comprises a second nucleic acid sequence; and hybridizing and extending, claim 1a and 1b) (paragraph [0009]). Cunnac et al. teach dual adapters enabling each unique DNA fragment in a set of interest (interpreted as a first test sequence, and a second test sequence) to be flanked by a pair of hybrid universal flexible adapters (interpreted as a first adapter sequence, and a second adapter sequence), wherein universal adapters are first attached to genetic units, such that all units in the set are flanked on one end by UA1 and the other by UA2, such that the flexible adapters carry sequences complementary to a portion of the universal adapter sequences, and they also carry unique sequences (also interpreted as test sequences, and complement sequences) designed to support recombination among themselves and/or with vectors carrying recombination sites (interpreted as a first and second adapter sequence comprising a first and second test sequence; hybridizing to each other; and comprising a complement of dual adapter recombination method is used to support concatenation of T3E gene from Pseudomonas syringe via recombination in yeast (corresponding to hybridizing and extending to produce extension products comprising concatenated nucleic acid molecules, claim 1a and 12b) (paragraph [0013], lines1-3). Cunnac et al. teach in Figure 6A, the structure of a typical T3E genetic unit (GU) for PRIVAS, wherein primary PCR reaction with gene-specific oligonucleotide primers harboring 20-bp 3’ extensions amplify GUs flanked on each side by universal adapter (UA) regions 1 and 2 (interpreted as each nucleic acid sequence comprising a double stranded region, a single stranded nucleic acid comprising an extendable 3’ end, and single stranded nucleic acid comprising a 5’ end; capable of hybridizing to one another; comprising a barcode sequence; comprising primers; complement sequences; and competent to hybridize to a flow cell, claims 2, 19, 21 and 28) (paragraph [0019], lines 5-9; and Figure 6A). Cunnac et al. teach that the genetic units can be double-stranded or single- stranded (interpreted as single stranded, and double stranded, claim 2) (paragraph [0027], lines 9-11). Cunnac et al. teach that a universal adapter oligonucleotide set of the invention comprises a first universal adapter oligonucleotide that is appended to one end of a genetic unit (i.e., either the 5’ or the 3’ end), and a second universal adapter oligonucleotide, having a different nucleotide sequence than the first universal adapter oligonucleotide, is attached to the opposite end of the same genetic unit (interpreted as a plurality of different first nucleic acid sequence and a plurality of different second nucleic acid sequences, claim 18) (paragraph [0028], lines 6-13). Cunnac et al. teach that universal adapter oligonucleotide can be appended to the 5’ and 3’ ends of each separate genetic unit using PCR, such that a plurality of universal adapter oligonucleotide primer sets are provided where each primer set comprises a first oligonucleotide primer comprising a genetic unit specific portion, and a second oligonucleotide primer comprising a genetic unit specific portion, and a 5’ universal adapter specific portion (interpreted as extending; primers; and comprising a barcode sequence, claim 1 and 21) (paragraph [0029]], lines 1-14). Cunnac et al. teach that the universal adapter oligonucleotides are appended to the separate genetic units to form extended genetic units using an exonuclease digestion followed by ligation; and tht the universal adaptors comprise a genetic unit-specific region and a universal adapter-specific portion, and are provided as double-stranded adapter units, exonuclease digestion chews back a sufficient number of nucleotides on each end of the double-stranded genetic unit and universal adapter to allow for specific annealing of the exposed single-stranded regions of homology between the genetic units and universal adapter oligonucleotides (corresponding to extending; adapters as double-stranded and comprising a single-stranded sequence; comprises a flow cell binding sequence; first and second nucleic acid sequences; and greater than two sequences, claims 2, 3, 5 and 10) (paragraph [0030]). Cunnac et al. teach that following growth profiling as illustrated in Figure 8A for each of the four batches, approximately 10 strains were selected for PCR amplification, wherein Table 8B summarizes the set of selected strains whose clusters could be successfully PCR-amplified (interpreted as sequences amplified prior to (a) or (b); and inherently comprises a primer and barcode sequence, claims 9 and 21) (paragraph [0021], lines 10-17; Figure 8; and Table 8B). Cunnac et al. teach that DNA sequencing was used to identify the introduced T3E genes in 56 strains chosen to represent the extremes of the phenotypic continuum in the 4 batches and the two classes of GU set size (interpreted as rendered competent for sequencing, claim 27) (paragraph [0139], lines 34-38).
Cunnac et al. do not specifically exemplify first adaptors ligated to first nucleic acid sequences in separate reaction mixtures from second adaptor to second nucleic acid sequences (instant claim 11).
Cunnac et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	Claims 1-3, 5, 9-11, 18, 19 and 21 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Osborne et al. (US Patent Application Publication No. 20180237837, published August 23, 2018; effective filing date September 2, 2015; of record). This is a new rejection necessitated by amendment of the claims in the response filed 10-27-2020.
Regarding claim 1-3, 5, 9-11, 18, 19 and 21, Osborne et al. teach that the term “concatenated DNA” is used to refer to a product of concatenating fragments of DNA to one another, wherein such a molecule can contain at least 3, at least 5, at least 10, at least 50, at least 100, at least 500, or at least 1000 fragments that are joined to one another, either directly or indirectly through a junction adapter, wherein DNA fragments can be concatenated by ligation or overlap extension (interpreted as a first 3’ adaptor sequence comprising a test sequence; a second 3’ adaptor sequence comprising a test sequence; hybridized to each other; extending; greater than two concatenated sequences; and incorporating by ligation, claims 1, 3 and 10) (paragraph [0056]). Osborne et al. teach that the term “ligating” refers to the enzymatically catalyzed joining of the terminal nucleotide at the 5’ end of a first DNA molecule to the terminal nucleotide at the 3’ end of the second DNA molecule such that the first DNA molecule and the second DNA molecule become covalently linked to one another, either directly or indirectly through an intervening sequence such as a junction adapter, wherein a concatenated DNA molecule ligated to one another via a junction adaptor can contain a first fragment, an adaptor, a second fragment, an adaptor, a third fragment, an adaptor, and so on (paragraphs [0057]-[0058]). Osborne et al. teach that the term “overlap extension” refers to a way for concatenating DNA fragments together by primer extension, wherein overlap extension can comprise ligating adaptors onto the ends of the fragments (interpreted as incorporating a first adaptor into a first molecule, incorporating a second adaptor into a second molecule, and a complement), and then making a concatemers of the adaptor ligated fragments using primers that have 5’ tails that hybridize to one another, or by designing the adaptors so that they hybridize to one another (interpreted as hybridizing to one another, and a complement), and then extending the adaptors using another fragment as a template (interpreted as extending) (corresponding to a first 3’ adaptor sequence comprising a test sequence; a second 3’ adaptor sequence comprising a test sequence; hybridized to each other; extending; concatenating; complement sequences; and primers inherently comprising a barcode sequence, claims 1 and 21) (paragraph [0059]). Osborne et al. teach that the fragments can be concatenated by ligation, such as by ligating the fragments to one another via a junction adaptor such as a double-stranded adaptor of 8-50 bp or, alternatively, by overlap extension such as by ligating the fragments and adaptor and concatenating the adaptor-ligated fragments by overlap extension; that an “oligonucleotide” denotes a single-stranded multimers of nucleotides; while the term “primer” refers to an oligonucleotide that is usually single stranded (interpreted an adaptor comprising a double stranded nucleic acid molecule; a first end and a second end; a single stranded formation of a duplex is accomplished by annealing two complementary nucleic acid strand regions in a hybridization reaction (interpreted as a complement), such that the hybridization reaction can be made to be highly specific by adjustment of the hybridization conditions under which the hybridization reaction takes place (interpreted as a separate reaction mixture, claim 11) (paragraph [0024], lines 7-14). Osborne et al. teach that the concatenated DNA can be fragmented to a desired length, ligating the fragmentation products to adaptors (where these steps can be done separately or by tagmentation) (interpreted as a separate reaction mixture, claim 11), and sequencing the ligation the ligation products directly (paragraph [0078], lines 5-10). Osborne et al. teach that the nucleic acids sequence in the sequencing step can be enriched by target enrichment, many methods for which are known, wherein enrichment can be done by hybridization to a probe such as by SURESELECT, which can involve hybridizing the amplification products to an oligonucleotide probe that contains an affinity tag, such that the resultant duplexes can be separated from other moleucules’ products by binding the oligonucleotide to a solid support (paragraph [0087]). Osborne et al. teach that physical separation methods include clonal amplification in a microdroplet or a on a solid surface such as an Illumina flow cell (interpreted as a including a flow cell binding sequence; and immobilizing products on the surface of a flow cell, claim 5) (paragraph [0118], lines 1-3). Osborne et al. teach that the method can be used to analyze any type of sample including heritable mutations, pregnant females, and samples that contain a mixture of DNA from different sources (interpreted as a source-specific barcode) (paragraph [0105]). Osborne et al. teach primes used for amplification can be compatible with use in any next generation sequencing platform in which primer extension is used such as Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), the SOLiD platform, and the Ion Torrent platform (paragraph [0080], lines 1-6). Osborne et al. teach in Figure 1, that the two A molecules have different flanking fragments (interpreted as different nucleic acid sequences), and that the concatemers and then amplified or, optionally, fragmented and amplified (interpreted as amplified prior to (b)); and that amplifying a nucleic acid molecule can include denaturing the template nucleic acid, annealing primers to the template nucleic acid, and enzymatically elongating from the primers to generate and amplification product (interpreted as amplification prior to (a)) (corresponding to sequence reads can be processed and grouped in any convenient way including identification of molecular barcodes including sample identifier sequences (interpreted as a sample barcode sequence, claim 19) (paragraph [0083], lines 1-4). Osborne et al. teach that the primers used for amplification can be compatible with next generation sequencing platforms in which primer extension is used including Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), and sequencing-by-ligation (the SOLiD) platform (interpreted as amplification primers comprising barcodes, claim 21) (paragraph [0080], lines 1-6).
Osborne et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.


The Examiner suggests that Applicant amend claim 1 to describe the structures of the each nucleic acid sequences (e.g., test nucleic acid sequences, and 3’ adaptor nucleic acid sequences), and how each of the sequences is related one to the other; as well as, fully describing the steps of the method and each product that is obtained after each step.

Conclusion
Claims 1-3, 5, 9-11, 18, 19 and 21 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639